— Appeal by defendant, as limited by his motion, from a sentence of the County Court, Nassau County (Samenga, J.), imposed August 15, 1983, after his adjudication as a youthful offender upon his plea of guilty to arson in the third degree, the sentence being a term of imprisonment of one year and a $2,500 fine. Sentence modified, as a matter of discretion in the interest of justice, by reducing the sentence to a five-year term of probation and a $2,500 fine. As so modified, sentence affirmed and case remitted to Criminal Term to fix the terms and conditions of probation. The sentence imposed was excessive to the extent indicated. Thompson, J. P., O’Connor, Brown and Rubin, JJ., concur.